Appeal from a decision and award of the Workmen’s Compensation Board. The board has excused the failure of claimant to give prompt notice of injury on the ground the employer was not prejudiced. We are not able to find substantial evidence in the record before us to sustain this finding. The accident is found to have occurred October 18, 1950, when claimant, a bookkeeper, injured her back when lifting or moving an adding machine. There is no evidence that the employer knew of this occurrence or of any accident suffered by claimant until September 26, 1951; the claim was filed October 15, 1951. No “sufficient reason” has been shown within section 18 of the Workmen’s Compensation Law why notice was not given earlier. The mere naked opinion of the board that the employer had “not been prejudiced”, in the language of the section, by the failure to give notice is not sufficient. The employer was pi’evented for a year from investigating the accident, the occurrence of which is arguable, and from providing prompt medical attention to claimant. The effect of these circumstances on the question of prejudice to the employer by delay should be re-examined. Award reversed, with costs to appellants, and claim remitted to the Workmen’s Compensation Board. Poster, P. J., Bergan, Halpern, Zeller and Gibson, JJ., concur.